Filed 1/19/22 Davis v. Purple Mountain Empire X CA4/1


                   NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for publication or
ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication or ordered published for
purposes of rule 8.1115.




                 COURT OF APPEAL, FOURTH APPELLATE DISTRICT

                                                       DIVISION ONE

                                              STATE OF CALIFORNIA



KEITH O. DAVIS,                                                              D078450

          Plaintiff and Appellant,

          v.                                                                 (Super. Ct. No. 37-2020-00027623-
                                                                             CU-FR-CTL)
PURPLE MOUNTAIN EMPIRE X,
LLC,

          Defendant and Respondent.


          APPEAL from a judgment of the Superior Court of San Diego County,
Katherine A. Bacal, Judge. Affirmed in part, reversed in part, and
remanded.
          Keith O. Davis, in pro. per., for Plaintiff and Appellant.
          Fitch Law Firm and Stephen J. Fitch for Defendant and Respondent.
      Plaintiff Keith Davis alleges that his former employer Purple Mountain
Empire X, LLC (PMEX) and its counsel Stephen Fitch committed fraud on
the court to secure the dismissal of his 2012 sexual harassment lawsuit.
Davis has asserted variations of this basic claim in multiple lawsuits filed
over the years against PMEX, Fitch, and others, resulting in prior rulings
adverse to Davis on demurrers and anti-SLAPP motions. Presented with
another attempt, the trial court granted PMEX’s motion to strike under the

anti-SLAPP statute (Code Civ. Proc., § 425.161), concluding Davis’s claims
against PMEX arose from PMEX’s protected petitioning activity and lacked
minimal merit given the litigation privilege and res judicata.
      Addressing Davis’s appeal, we affirm the trial court’s sound analysis as
to six of nine causes of action in Davis’s complaint, which rest on alleged
litigation misconduct by PMEX and its counsel in prior court proceedings.
We must reverse, however, as to the three employment-related causes of
action asserted in Davis’s complaint, concluding PMEX did not meet its
threshold burden to show that the anti-SLAPP statute applied. Although
Davis’s attempt to relitigate the same employment claims that have been
fully and finally decided against him on the merits may fail for other reasons
such as res judicata, those claims are not subject to a special motion to strike.
              FACTUAL AND PROCEDURAL BACKGROUND
      This is Davis’s third time suing PMEX, and his second time alleging
that PMEX perpetrated fraud on the court during prior proceedings. As some
background is necessary to understand the res judicata issues presented in



1    Further undesignated statutory references are to the Code of Civil
Procedure.

                                        2
this appeal, we first explore the underlying litigation before discussing this
action and the court’s order granting PMEX’s anti-SLAPP motion.
A.    Underlying Litigation
      Davis worked as a property manager for various “Purple Mountain”
LLCs owned by Linda Greenberg. In 2010, Greenberg sued Davis to recover

an unpaid debt.2 Davis filed a cross-complaint against Greenberg and nine
Purple Mountain entities (not including PMEX), alleging that Greenberg
sexually harassed him and terminated him when he complained. (For
purposes of this opinion, the 2010 action is referred to as Davis I.) The
parties in Davis I reached a global settlement in October 2012. In signing the
agreement, Davis released all claims against Greenberg and the nine Purple
Mountain entities he sued.

      Just a few months later, Davis filed a new lawsuit (Davis II3) against
PMEX, alleging retaliation, sexual harassment, and a hostile work
environment based on the same conduct alleged in his Davis I cross-
complaint. Judge Hayes sustained PMEX’s demurrer without leave to amend
in October 2013, concluding the release contained in the 2012 settlement
agreement barred Davis’s claims against PMEX. This court affirmed that
ruling on appeal, explaining that although PMEX was not a party to the 2012
settlement agreement, it was an intended third party beneficiary, and the
release encompassed all of Davis’s employment-related claims. (Davis v.
Purple Mountain Empire X, LLC (Jan. 8, 2015, D065302) [nonpub. opn.].)


2    (Greenberg v. Davis (Super. Ct. San Diego County, No. 37-2010-
00105739-CU-CO-CTL) (Davis I).)
3    (Davis v. Purple Mountain Empire X, LLC (Super. Ct. San Diego
County, No. 37-2012-0088440-CU-WT-CTL) (Davis II).)


                                       3
      Believing PMEX’s attorney Stephen Fitch secured the result in Davis II
through fraud on the court, Davis filed several additional lawsuits. In 2014,
he sued Fitch for defamation, abuse of process, malicious prosecution, fraud,
and infliction of emotional distress based on filings Fitch made on PMEX’s

behalf in Davis II.4 Judge Meyer granted Fitch’s anti-SLAPP motion in that
action in May 2015, concluding the absolute litigation privilege barred all
causes of action except malicious prosecution, which in turn failed because
neither the 2010 nor 2012 cases were commenced by Fitch nor were
terminated in Davis’s favor.
      In June 2015, Davis sued Greenberg, Fitch, various Purple Mountain
entities (excluding PMEX), accountants, and other professionals involved in
the settlement of Davis I for fraud, interference with economic advantage,

and intentional infliction of emotional distress.5 Broadly speaking, Davis
claimed he would not have signed the settlement agreement had he known
that Greenberg would tell the IRS she cancelled $1.2 million in debt
(triggering tax consequences for Davis), that the Purple Mountain entities
would claim that PMEX was covered by the release, or that the defendants
would continue to disparage his character after settling. Judge Pollack
sustained defendants’ demurrers without leave to amend in March 2016,
finding Davis’s claims were barred by res judicata, collateral estoppel, and
the absolute litigation privilege, and imposed sanctions for Davis’s “repeated
efforts to relitigate issues either already decided against him or presently on


4   (Davis v. Fitch (Super. Ct. San Diego County, No. 37-2014-00036612-
CU-DF-CTL).)
5    (Davis v. Greenberg, et al. (Super. Ct. San Diego County, No. 37-2015-
00014803-CU-FR-CTL) appeal dism. Mar. 6, 2017, D070261.)


                                       4
appeal.” Davis appealed, but his appeal was dismissed on account of his
failure to timely file an opening brief. (Cal. Rules of Court, rule 8.220(a)(1).)
      In November 2015, Davis sued PMEX a second time (Davis III),

alongside Greenberg, Fitch, and Fitch’s law firm.6 Davis charged these
defendants with fraud, intentional interference with contractual relations,
fraudulent misrepresentation, wrongful termination, and intentional
infliction of emotional distress based on their handling of Davis II. Judge
Wohlfeil granted an anti-SLAPP motion filed by PMEX and Greenberg in
February 2017. He reasoned that these defendants met their moving burden
to show that Davis’s claims arose out of their protected petitioning activity,
since each of Davis’s claims, including the one labeled wrongful termination,
related to statements made in filings during litigation of Davis II. The court
noted that Davis did not file any opposition to establish the minimal merit of
his claims. But even if he had, Judge Wohlfeil reasoned that each of the
asserted claims were barred by the absolute litigation privilege (Civ. Code,
§ 47, subd. (b)). Davis appealed, but his appeal was dismissed when he again
failed to timely file an opening brief.
B.    This Action
      Davis filed this action against PMEX (his third) in August 2020. His
complaint pleads nine causes of action. The first three plead verbatim the
wrongful termination, sexual harassment, and hostile work environment
claims asserted against PMEX in Davis II. As he did in Davis II, Davis avers
that Greenberg sexually harassed him while he worked for her at PMEX, and
fired him when he complained.


6     (Davis v. Purple Mountain Empire X, LLC (Super. Ct. San Diego
County, No. 37-2015-00038546-CU-CO-CTL) (Davis III), appeal dism. May
30, 2018, D072097.)

                                          5
      The remaining six causes of action rest on alleged litigation misconduct
during court proceedings in Davis II. Of these, three were previously filed
and adjudicated in Davis III—fraud, intentional interference with contractual
relations, and intentional infliction of emotional distress. Three others were
asserted for the first time against PMEX, although perhaps raised against
other defendants in different lawsuits—abuse of process, breach of contract,
and defamation.
      However labeled, each of the litigation misconduct claims rest on the
same basic theory asserted in Davis III. Because PMEX was not party to the
2012 settlement agreement, Davis asserts that his 2012 sexual harassment
complaint against PMEX (Davis II) was not barred by the release. He
believes PMEX and its counsel Stephen Fitch convinced courts otherwise by
fraud. By transferring Davis II from Judge Pressman to Judge Hayes, filing
declarations indicating the transfer would permit coordination with Davis I,
representing to Judge Hayes at hearings that the 2012 release was not a
nondisclosure agreement, augmenting the record on appeal in Davis II, and
misrepresenting to this court in the appeal whether the trial court had taken
judicial notice of certain materials, Davis asserts that Fitch perpetrated a
fraud on both the trial and appellate courts.
C.    PMEX’s Anti-SLAPP Motion
      PMEX filed an anti-SLAPP motion and contemporaneously filed a

demurrer on res judicata and other grounds.7 Arguing that Davis’s claims
challenged court filings and communications during Davis II, PMEX asserted
they necessarily arose out of protected petitioning activity. With the burden
shifted to Davis to demonstrate the minimal merit of his claims, PMEX

7     Judge Bacal did not rule on the demurrer, finding it moot given her
ruling on the anti-SLAPP motion.

                                       6
claimed that res judicata and the litigation privilege prevented Davis from
carrying that burden. To the extent Davis attempted to plead malicious
prosecution, such a claim would moreover fail for lack of a favorable
termination. Finally, PMEX argued that each of Davis’s claims were time-
barred by the applicable statutes of limitations.
       In support of its motion, PMEX requested judicial notice of prior
pleadings and court rulings in Davis I, Davis II, Davis III, and selected other
related litigation described above. Fitch filed a short declaration to support
his request for $5,472 in prevailing party attorney’s fees (§ 425.16, subd.
(c)(1)).
       Davis filed an opposition brief but did not submit any supporting
evidence or oppose the request for judicial notice. He urged the court to
“decide if Attorney Fitch, under penalty of perjury, has been forthcoming to
our courts,” as “[t]hat is what brings us here today.” Addressing PMEX’s
contention that he was attempting to relitigate claims that three courts had
decided against him, Davis maintained that he was “a victim of judicial
abuse, induced by [PMEX’s] filing of false writings and making untrue
statements.” Davis emphasized that PMEX was not a third party beneficiary
to the 2012 settlement agreement, and courts were misled into believing
otherwise by Fitch’s filings.
       Davis argued PMEX could not show that his claims challenged
protected speech or petitioning activity given his contention that he was “a
victim of judicial abuse.” To the extent the burden shifted to him to show his
claims had minimal merit, Davis argued courts have “power to void and
reopen Minute Orders if they are obtained by fraud on the court.” By “fraud
on the court,” Davis meant that Fitch allegedly concealed the fact that PMEX
was not a party to the 2012 settlement, improperly introduced the 2012


                                       7
settlement into evidence in Davis II, and misled the courts to reopen the
closed Davis I case to dismiss Davis II. He claimed Fitch had filed an
“altered version of the front page of the [2012] release” to hide that PMEX
was not party to the settlement and misrepresented to the trial court that
Davis I and Davis II could be coordinated.
      Responding to PMEX’s defenses, Davis claimed that res judicata posed
no bar because PMEX was not a party to Davis I nor in privity with a party
so as to be bound by the release. He further claimed that the litigation
privilege did not apply given his allegations of attorney fraud. Finally, Davis
claimed there was no statute of limitations where he sought to vacate a void
judgment procured by fraud.
      Suggesting that Davis’s opposition brief shed “a clearer light on his
complaint,” PMEX explained in its reply brief that each of the nine causes of
action in Davis’s complaint arose solely from statements or writings by
PMEX or its counsel in prior litigation, i.e., protected petitioning activity
under the anti-SLAPP statute. Not only were such claims barred by the
absolute litigation privilege (Civ. Code, § 47, subd. (b)) and applicable
statutes of limitation, PMEX argued they were further barred by res
judicata—Davis previously sued PMEX on the same primary right in Davis
III and could not relitigate those issues.
      The parties appeared before Judge Bacal in October 2020. Davis
restated his objections to Fitch’s handling of Davis II. He also relied on a
notation by the superior court clerk in the register of actions for Davis II to
suggest that Judge Hayes’s demurrer ruling was not final. The court
explained that the 2012 demurrer ruling was indeed final and issued an
order granting PMEX’s anti-SLAPP motion. Judge Bacal reasoned that all of
plaintiff’s causes of action rested on the premise that PMEX (through its


                                        8
counsel) filed false and perjurious statements in superior court and the court
of appeal during Davis II. Accordingly, PMEX met its moving burden to show
that Davis’s claims arose out of its protected activity.
      That finding shifted the burden to Davis to establish the minimal merit
of his claims. The court concluded Davis could not establish a probability of
prevailing on any of his causes of action. The litigation privilege barred all
tort claims based on court filings, even if fraudulent or false, that bore some
relation to a lawsuit. (Kenne v. Stennis (2014) 230 Cal.App.4th 953, 965
(Kenne).) To the extent Davis sought to assert nontort claims, the court
found these to be barred by res judicata. (Federal Home Loan Bank of San
Francisco v. Countrywide Financial Corporation (2013) 214 Cal.App.4th
1520, 1527.) Granting PMEX’s unopposed request for judicial notice, the
court noted that Davis “already raised claims alleging improper and perjured
pleadings and statements, and these claims have already been adjudicated.”
      Upon making its ruling, the court reached PMEX’s request for
attorney’s fees (§ 425.16, subd. (c)(1)). Noting Davis did not challenge the
fees requested and finding them substantiated by Fitch’s declaration, the
court awarded PMEX $5,472.
                                 DISCUSSION
      Davis appeals the anti-SLAPP ruling, asserting once more that PMEX
perpetrated fraud on the court in securing an adverse judgment in Davis II.
Davis plainly believes he has been denied his day in court. Notwithstanding
Judge Hayes’s demurrer ruling in Davis II and this court’s affirmance on
appeal, he does not believe the settlement and release he signed in 2012 bars
his employment-related claims against PMEX. Beyond that, he is at a loss to
understand why his repeated efforts to sue PMEX, Fitch, or countless others
have failed.


                                        9
      Simply put, an action predicated on an opponent’s prior court filings is
bound to invite anti-SLAPP scrutiny. (§ 425.16, subd. (e)(1) & (2).) That
those filings are alleged to be false, fraudulent, or perjured does not change
this inquiry or limit application of the litigation privilege to bar virtually all
derivative tort liability. (Civ. Code, § 47, subd. (b).) Even more fatally here,
res judicata does not allow Davis to repeatedly relitigate a claim that has
already been finally decided against him. In Davis II he had his day in court
to argue that the 2012 release did not cover PMEX, but he lost. He likewise
had his day in court to argue that PMEX perpetrated fraud on the court in
securing that result, but he lost that argument as well in Davis III. Although
Davis might feel these decisions were wrongly decided or perhaps even
induced by fraud, they are now final and preclude his attempts to relitigate.
      This broad analysis leads us to affirm Judge Bacal’s order granting
PMEX’s anti-SLAPP motion as to the litigation misconduct claims asserted in
counts 4 through 9 of Davis’s complaint. We reach a different conclusion,
however, as to the employment-related claims asserted in counts 1 through 3
of Davis’s complaint. These claims, unlike the rest, do not challenge
litigation communications made by PMEX or its counsel during Davis II.
Although they will almost certainly face a demurrer on res judicata grounds,
PMEX did not meet its threshold burden to show that these three causes of
action are subject to a special motion to strike.
A.    Anti-SLAPP Framework
      Codified at section 425.16, the anti-SLAPP statute offers a summary-
judgment-like procedure at the outset of a case to protect defendants from
meritless lawsuits that might chill them from exercising their constitutional
rights to speech and petition. (Wilson v. Cable News Network, Inc. (2019)
7 Cal.5th 871, 883–884 (Wilson).) A defendant filing an anti-SLAPP motion


                                        10
bears the initial burden of showing that the plaintiff’s claims arise from the
defendant’s protected speech or petitioning activity. (Id. at p. 884; Baral v.
Schnitt (2016) 1 Cal.5th 376, 396 (Baral).) Once a defendant meets its
moving burden, the burden shifts to the plaintiff to demonstrate a probability
of prevailing on the merits as to each challenged claim. (Wilson, at p. 884.)
Without resolving evidentiary conflicts, the court at this second stage
assesses “whether the plaintiff’s showing, if accepted by the trier of fact,
would be sufficient to sustain a favorable judgment.” (Baral, at p. 396.) If it
would not suffice, the court strikes the challenged causes of action. (Ibid.;
Wilson, at p. 884; § 425.16, subd. (b)(1).)
      A defendant prevailing on an anti-SLAPP motion is generally entitled
to recover attorney’s fees and costs, including fees incurred in connection with
a successful appeal. (§ 425.16, subd. (c)(1); Contreras v. Dowling (2016)
5 Cal.App.5th 394, 421 (Contreras).) We review the grant or denial of an
anti-SLAPP motion de novo. (Park v. Board of Trustees of California State
University (2017) 2 Cal.5th 1057, 1067 (Park).)
B.    Prong One: Protected Activity
      PMEX must “make two related showings” to meet its moving burden.
(Wilson, supra, 7 Cal.5th at p. 887.) First, it must show that the conduct by
which Davis claims injury falls within one of the four statutorily protected
categories of activity described in section 425.16, subdivision (e). Next, it
must show that Davis’s claims arise out of that protected conduct. (Wilson,
at p. 887; Rand Resources, LLC v. City of Carson (2019) 6 Cal.5th 610, 620.)
“A claim arises from protected activity when that activity underlies or forms
the basis for the claim.” (Park, supra, 2 Cal.5th at p. 1062.)




                                        11
      Davis’s complaint includes three “employment-related claims” against
PMEX, for wrongful discharge, sexual harassment, and hostile work
environment. It also asserts six “litigation misconduct claims” based on
alleged in-court communications by PMEX and its attorney, Stephen Fitch,
during Davis II. The litigation misconduct claims are for abuse of process,
breach of the 2012 settlement agreement, intentional interference with
contractual relations, fraud, intentional infliction of emotional distress, and
defamation. We address these sets of claims separately.
      1.    Employment Claims
      The first through third causes of action in Davis’s complaint allege
wrongful discharge, sexual harassment, and hostile work environment.
These claims, repeated from Davis II, rest on the theory that Greenberg
sexually harassed Davis at PMEX and fired him when he complained. On
their face, they target the employment relationship itself and do not arise out
of protected petitioning activity. Davis seeks money damages from PMEX
based on Greenberg’s (not Fitch’s or PMEX’s) allegedly wrongful acts.
      In fairness to PMEX and the trial court, Davis’s nearly 100-page
complaint—replete with scanned excerpts from different court proceedings,
missing pages, nonsequential paragraph numbering, and unconventional
headings—presents a difficult read. In pleading the first through third
counts, the complaint inserts scanned pages from the Davis II complaint
under a heading labeled, “OVERVIEW OF THE CASE.” These three causes
of action are then followed by 28 pages of procedural history describing what
transpired in Davis II. Included in this discussion is an allegation that
Davis’s “lengthy complaint is based on all the fraudulent activity” by Fitch
and PMEX in litigating Davis II. After recounting this history, the complaint
returns to plead abuse of process and the remaining five litigation


                                       12
misconduct counts. At first glance, it is confusing whether Davis recites the
procedural history from Davis II to challenge alleged litigation misconduct or
instead merely to suggest that absent such misconduct, he would have
prevailed on his wrongful discharge, sexual harassment, and hostile work
environment causes of action brought in Davis II.
      But for the abuse of process claim being labeled as the “Fourth Cause of
Action” and subsequent counts labeled in succession thereafter—or Davis’s
statement in his opposition brief below that his complaint asserts “nine
cause[s] of action”—it would be unclear whether Davis meant to reassert the

employment-related claims in this case.8 Ultimately, however, in reviewing
the allegations as they are framed, we cannot reasonably conclude that the
basis for the employment related causes of action asserted in counts 1

through 3 is alleged litigation misconduct by Fitch and PMEX.9
      In a similar vein, an argument could be made that Davis’s opposition
brief, by focusing almost exclusively on litigation-related misconduct by
PMEX and Fitch during Davis II, reframes the employment-related claims.
In evaluating the first prong of the anti-SLAPP analysis, “the court is not

8      Repeat litigation of similar claims only adds to the confusion. Judge
Wohlfeil ruled in 2017 that a wrongful termination claim asserted in Davis
III rested on alleged litigation misconduct in Davis II, whereas an identically
labeled claim against the same defendant here appears to rest on conduct
allegedly occurring during the parties’ employment relationship.
9      We considered the possibility that Davis seeks to argue that alleged
attorney misconduct during Davis II overcomes a res judicata bar to
relitigating his employment-related claims. For example, Davis appears to
suggest elsewhere in his complaint that fraud on the court rendered the
rulings in Davis II void. But any argument that Fitch’s in-court conduct
overcomes a res judicata defense would be better reserved for a demurrer
opposition. Its superfluous inclusion in the complaint—if that is what it is—
does not change the liability-forming basis for counts 1 through 3.

                                      13
limited to examining the allegations of the complaint alone but rather
considers the pleadings and the factual material submitted in connection
with the special motion to strike,” and a plaintiff’s opposition brief is properly
considered to the extent it clarifies allegations in a complaint. (Contreras,
supra, 5 Cal.App.5th at pp. 408, 413.) For example, Davis explained in his
opposition that “[t]he first three Causes of Action are tied to the Davis v.
PMEX, LLC Complaint [in Davis II] that Davis would have prevailed on
those three Causes of Action had Attorney Fitch on behalf of PMEX, LLC not
interfered with DAVIS’ Complaint [through unlawful litigation conduct in
Davis II].” He later suggested he would have prevailed on those three causes
of action had Fitch not introduced the settlement agreement to argue PMEX
was covered by the release.
      Perhaps crediting these assertions, PMEX suggested that Davis’s
opposition “shed[ ] a clearer light on his complaint” and demonstrated that all
asserted claims rested on the same alleged attorney misconduct in Davis II.
Implicitly accepting this view, the trial court grouped all nine causes of action
together to find PMEX’s moving burden met.
      But isolated references in a disorganized opposition brief hardly
“clarify” the employment causes of action pleaded in Davis’s complaint.
Courts may not rewrite the complaint to conclude that the conduct
underlying a plaintiff’s causes of action is protected activity. (Medical
Marijuana, Inc. v. ProjectCBD.com (2016) 6 Cal.App.5th 602, 621 (Medical
Marijuana); Central Valley Hospitalists v. Dignity Health (2018) 19
Cal.App.5th 203, 217−219; see also Bel Air Internet, LLC v. Morales (2018)
20 Cal.App.5th 924, 936 [anti-SLAPP movant may not redefine the factual
basis for a plaintiff’s claims in arguing they arise from protected conduct].)
Thus, we conclude the trial court erred in striking the three employment-


                                       14
related causes of action because PMEX did not show that these claims arose
out of protected speech or petitioning activity. (See Medical Marijuana, at
pp. 621−622; Lefebvre v. Lefebvre (2011) 199 Cal.App.4th 696, 705.)
      Although PMEX is not entitled to strike the employment-related
claims, “[it] may have other remedies available.” (Medical Marijuana, supra,
6 Cal.App.5th at p. 621.) In moving to strike, PMEX filed a contemporaneous
demurrer asserting that each of Davis’s claims was barred by res judicata. It
argued in its supporting briefs that final judgments in Davis II and Davis III
“bar relitigation of these issues in the current action.” (See DKN Holdings
LLC v. Faerber (2015) 61 Cal.4th 813, 824 (DKN Holdings).) While Judge
Bacal did not rule on the demurrer, deeming it moot in light of her anti-

SLAPP ruling, PMEX should be permitted to request a ruling on remand.10
      2.    Litigation Misconduct Claims
      Setting aside the first three causes of action, the rest of Davis’s
complaint is directed at alleged litigation misconduct by PMEX and its
counsel during Davis II. Specifically, Davis asserts that PMEX made false
statements and filed fraudulent, inadmissible, and perjured documents to
convince the trial and appellate courts to incorrectly deem his employment-
related claims barred by the 2012 release.
      For instance, in pleading abuse of process, Davis references a series of
allegedly wrongful actions taken by PMEX and Fitch during Davis II, such as
filing a settlement agreement from a “closed case,” improperly requesting
judicial notice, coordinating Davis I and Davis II before Judge Hayes, failing


10     Because the res judicata issue was fully briefed and considered at the
joint demurrer and anti-SLAPP hearing, all that remains on remand is for
the court to issue an order deciding whether to sustain PMEX’s demurrer on
res judicata grounds as to counts 1 through 3.

                                       15
to disclose certain documents to the court, citing unpublished authority,
submitting perjurious declarations, and making inaccurate representations
in court. That same conduct, labeled as “fraud on the court,” underlies
Davis’s fraud and intentional infliction of emotional distress claims. The
breach of contract and intentional interference with contractual relations
counts seek enforcement of the 2012 settlement on its terms, based on a
theory that PMEX perpetrated fraud in claiming to be covered by the release.
Finally, the defamation claim alleges that PMEX, through Fitch, “repeatedly
filed defamatory comments untruthful of Davis[’s] character” during Davis II
proceedings.
      The anti-SLAPP statute protects “any written or oral statement or
writing made before a . . . judicial proceeding,” or “made in connection with
an issue under consideration or review” by a judicial body. (§ 425.16, subd.
(e)(1) & (2).) Because each of the litigation-misconduct claims rest entirely on
filings and statements made in court proceedings, PMEX met its moving
burden to show that these causes of action arise out of conduct in furtherance
of its rights to petition the courts. (See Cabral v. Martins (2009) 177
Cal.App.4th 471, 480 (Cabral) [“all communicative acts performed by
attorneys as part of their representation of a client in a judicial proceeding or
other petitioning context are per se protected as petitioning activity by the
anti-SLAPP statute”]; Kenne, supra, 230 Cal.App.4th at p. 965 [“ ‘statements,
writings and pleadings in connection with civil litigation are covered by the

anti-SLAPP statute’ ”].)11


11    On reply, Davis cites Park, supra, 2 Cal.5th 1057 for the proposition
that protected communications might trigger a plaintiff’s lawsuit without
forming the basis for it. (See, e.g., Freeman v. Schack (2007) 154 Cal.App.4th
719, 732 [attorney’s in-court filings were merely incidental to plaintiff’s

                                       16
      Davis’s suggestion that PMEX’s communications in Davis II were false
or unlawful does not change the result. (See JSJ Limited Partnership v.
Mehrban (2012) 205 Cal.App.4th 1512, 1521 [filing a lawsuit was protected
petitioning activity even though defendant maintained the alleged claims
were fabricated]; Cabral, supra, 177 Cal.App.4th at pp. 480−482 [litigation
activity that assertedly violated child support evasion statutes was
nonetheless protected]; G.R. v. Intelligator (2010) 185 Cal.App.4th 606,
612−616 [court filing that violated court rules was protected activity].) As the
trial court correctly found, PMEX met its moving burden to show that Davis’s
litigation misconduct claims challenge protected activity.
      In short, PMEX met its moving burden to establish that the litigation-
misconduct claims, but not the employment claims, arise from its protected
petitioning activity. We therefore proceed to the next step solely as to the
litigation-misconduct claims asserted in counts 4 through 9 of the complaint,
evaluating whether Davis met his burden to prove their minimal merit.
C.    Prong Two: Probability of Prevailing
      Because PMEX met its moving burden as to the litigation-misconduct
claims, Davis must show a probability of prevailing on those claims to survive
a motion to strike. (§ 425.16, subd. (b).) To do so, he must establish that
each of the litigation misconduct claims asserted in counts 4 through 9 is
legally sufficient and prima facie factually supported. (Navellier v. Sletten
(2002) 29 Cal.4th 82, 88−89.) “Only a cause of action that satisfies both
prongs of the anti-SLAPP statute—i.e., that arises from protected speech or



conflict of interest claims].) But from a careful parsing of Davis’s complaint,
his opposition brief to the anti-SLAPP motion, and his opening and reply
briefs on appeal, it is clear that the “petitioning activity itself is the wrong
complained of.” (Park, at p. 1060.)

                                       17
petitioning and lacks even minimal merit—is a SLAPP, subject to being
stricken under the statute.” (Id. at p. 89.)
      Substantive defenses are relevant at this second stage of the anti-
SLAPP analysis, presenting a hurdle a plaintiff must clear to demonstrate a
probability of prevailing on the challenged claims. (Dzibula v. Piazza (2020)
59 Cal.App.5th 140, 154.) “[A] plaintiff must show that any asserted defenses
are inapplicable as a matter of law or make a prima facie showing of facts
that, if accepted, would negate such defenses.” (Weeden v. Hoffman (2021) 70
Cal.App.5th 269, 288 (Weeden).) The trial court focused on two defenses—the
litigation privilege (Civ. Code, § 47, subd. (b)) and res judicata. Addressing
these concepts in reverse order, we agree with the trial court they entirely
defeat Davis’s litigation-misconduct claims.
      1.    Res Judicata
      Res judicata, or claim preclusion, “acts to bar claims that were, or
should have been, advanced in a previous suit involving the same parties.”
(DKN Holdings, supra, 61 Cal.4th at p. 824.) It applies where a second suit
“involves: (1) the same cause of action (2) between the same parties (3) after
a final judgment on the merits in the first suit.” (Ibid.) Of critical
importance here, two lawsuits involve the same cause of action for res
judicata purposes if they are based on the same “primary right”—i.e., “the
plaintiff’s right to be free from the particular injury suffered.” (Crowley v.
Katleman (1994) 8 Cal.4th 666, 681.) A primary right is distinguishable from
the legal theories a plaintiff asserts—one injury gives rise to only one claim
for relief even if it might support recovery under multiple legal theories.
(Id. at pp. 681−682.) Thus, where a plaintiff asserts a single primary right,
“an adverse judgment in the first suit is a bar even though the second suit is
based on a different theory.” (Id. at p. 682.) Likewise, a single primary right


                                       18
gives rise to a single cause of action for res judicata purposes even if it may

entitle a plaintiff to different remedies. (Ibid.)12
      The doctrine of res judicata provides that “all claims based on the same
cause of action must be decided in a single suit; if not brought initially, they
may not be raised at a later date.” (Mycogen Corp. v. Monsanto Co. (2002)
28 Cal.4th 888, 897.) A plaintiff may not split a single cause of action or
relitigate the same cause of action on a different theory or for different relief.
(Ibid.) Application of res judicata promotes judicial economy: “A predictable
doctrine of res judicata benefits both the parties and the courts because it
‘seeks to curtail multiple litigation causing vexation and expense to the
parties and wasted effort and expense in judicial administration.’ ” (Ibid.)
For that reason, “ ‘[r]es judicata bars “not only the reopening of the original
controversy, but also subsequent litigation of all issues which were or could
have been raised in the original suit.” ’ ” (Colebrook v. CIT Bank, N.A. (2021)
64 Cal.App.5th 259, 264.)
      Although Davis’s complaint asserts six litigation-misconduct claims, all
six derive from a single primary right: the right to be free from false and
perjurious filings and statements that allegedly led the courts to rule in
PMEX’s favor in Davis II. Derived from a unitary primary right, counts 4
through 9 describe a single cause of action according to different legal
theories. (Boeken v. Philip Morris USA, Inc. (2010) 48 Cal.4th 788, 798.)



12    A “cause of action” for res judicata purposes is distinct from the same
phrase as used in the anti-SLAPP statute, which considers the viability of
claims for relief that are pleaded in a plaintiff’s complaint. (See Baral, supra,
1 Cal.5th at pp. 381−382.) “[D]espite the imprecision that may result from
the various connotations of the term ‘cause of action,’ its meaning is generally
evident in context.” (Id. at p. 382, fn. 2.)

                                        19
      Davis litigated the identical primary right to completion in Davis III.
Judge Wohlfeil granted PMEX’s anti-SLAPP motion in Davis III, concluding
all of Davis’s asserted claims in that case challenged protected petitioning
activity and lacked minimal merit given the litigation privilege (Civ. Code,
§ 47, subd. (b)). Davis’s appeal was dismissed when he failed to timely file an
opening brief. When remittitur issued, the judgment subsequently entered
against him became final. (See, e.g., Stolz v. Bank of America (1993) 15

Cal.App.4th 217, 222, fn. 6.)13
      “Public policy and the interest of litigants alike require that there be an
end to litigation.” (Panos v. Great Western Packing Co. (1943) 21 Cal.2d 636,
637.) It is immaterial that there is not complete overlap between the legal
theories asserted in Davis III and here; what matters is that the theories
raised here were within the scope of the prior action such that they could
have been raised in Davis III. (See Panos, at p. 638.) “ ‘ “ ‘The reason for this
is manifest. A party cannot by negligence or design withhold issues and
litigate them in consecutive actions.’ ” ’ ” (Villacres v. ABM Industries Inc.
(2010) 189 Cal.App.4th 562, 576.) Because this action rests on the same
primary right as Davis III, a case between the same parties that reached a
final judgment on the merits adverse to Davis, res judicata bars all further


13     Our record includes Judge Wohlfeil’s order granting the anti-SLAPP
motion but omits the subsequent entry of judgment in Davis III and
remittitur upon dismissal of Davis’s appeal. On our own motion, we take
judicial notice of these court filings, having notified the parties before oral
argument of our intent to do so. (See Evid. Code, §§ 452, subd. (d)(1), 459,
subds. (a) & (c); see also Smith v. Selma Community Hospital (2010) 188
Cal.App.4th 1, 45 [judicial notice of appellate record in related case];
Conservatorship of J.Y. (2020) 49 Cal.App.5th 220, 225, fn. 2 [judicial notice
of trial court records “after affording the parties the opportunity to comment
at oral argument”].)

                                       20
litigation of claims based on alleged litigation misconduct by PMEX or its
counsel during Davis II.
      Davis offers no persuasive argument to the contrary on appeal. He
asserts, as he did below, that PMEX was not a party to the 2010 action so as
to bar claims against it in Davis II. The question, however, is not whether
Davis I precluded Davis from bringing Davis II, but rather whether Davis III
precludes Davis from bringing the current lawsuit. Because principles of res
judicata based on the adverse judgment in Davis III preclude Davis from
relitigating his litigation misconduct claims, the court properly granted
PMEX’s motion to strike counts 4 through 9.
      2.    Litigation Privilege
      The trial court additionally concluded that Davis’s claims were barred
by the litigation privilege, and PMEX urges this as an alternative ground to
affirm. We agree with PMEX that the litigation privilege bars all of Davis’s
litigation misconduct claims.
      “The litigation privilege, codified at Civil Code section 47, subdivision
(b), provides that a ‘publication or broadcast’ made as part of a ‘judicial
proceeding’ is privileged.” (Action Apartment Assn., Inc. v. City of Santa
Monica (2007) 41 Cal.4th 1232, 1241.) “The usual formulation is that the
privilege applies to any communication (1) made in judicial or quasi-judicial
proceedings; (2) by litigants or other participants authorized by law; (3) to
achieve the objects of the litigation; and (4) that [has] some connection or
logical relation to the action.” (Silberg v. Anderson (1990) 50 Cal.3d 205, 212
(Silberg).) “The privilege ‘is not limited to statements made during a trial or
other proceedings, but may extend to steps taken prior thereto, or
afterwards.’ ” (Action Apartment, at p. 1241.)




                                       21
      The main purpose of the litigation privilege is to afford litigants and
witnesses the “utmost freedom of access to the courts without fear of being
harassed subsequently by derivative tort actions.” (Silberg, supra, 50 Cal.3d
at p. 213; see Weeden, supra, 70 Cal.App.5th at pp. 288‒289 [privilege
protects court access by shielding defendants from derivative tort liability].)
Where it applies, the privilege is absolute, providing a defense to all torts
except malicious prosecution and applying “to all publications, irrespective of
their maliciousness.” (Silberg, at pp. 212, 215−216.) “ ‘Any doubt about
whether the privilege applies is resolved in favor of applying it.’ ” (Finton
Construction, Inc. v. Binna & Keys, APLC (2015) 238 Cal.App.4th 200, 212
(Finton).)
      However labeled, counts 4 through 9 in Davis’s complaint allege that
PMEX engaged in litigation misconduct during Davis II by filing false
statements and perjured documents and making misrepresentations in open
court. Davis believes that PMEX secured an adverse judgment in Davis II
through fraud on the court. Five of the six counts allege tort liability on this
basis: Davis sues PMEX for abuse of process, intentional interference with
contractual relations, fraud, defamation, and intentional infliction of
emotional distress. The litigation privilege extends to each of these claims.
(See Pacific Gas & Electric Co. v. Bear Stearns & Co. (1990) 50 Cal.3d 1118,
1132 [“The policy of encouraging free access to the courts is so important that
the litigation privilege extends beyond claims of defamation to claims of
abuse of process, intentional infliction of emotional distress, negligent
misrepresentation, invasion of privacy, fraud, and to the torts alleged here:
interference with contract and prospective economic advantage.”].)




                                       22
      Although the litigation privilege generally does not extend to breach of
contract claims (Weeden, supra, 70 Cal.App.5th at pp. 288‒289), Davis’s claim
labeled as a breach of contract in count 5 of his complaint actually sounds in
tort as pleaded. Relying on his reading of the 2012 settlement, Davis does
not seek to enforce any obligations that PMEX allegedly failed to fulfill.
Instead he asserts that Judge Hayes erroneously found PMEX covered by the
release based on PMEX’s fraudulent filings. He questions whether the 2012
release was “unlawfully introduced into Evidence” and considered by the trial
and appellate courts and concludes the court sided with PMEX on its
demurrer based on “fraud upon the Court.” As “it is the gravamen of the
cause of action rather than its designation that is controlling” (McNair v. City
and County of San Francisco (2016) 5 Cal.App.5th 1154, 1162), what Davis
characterizes as a “breach of contract” cause of action is not, and accordingly,
also falls within the scope of the litigation privilege. Moreover, the litigation
privilege has been applied to contract-based claims resting on the same
communicative conduct underlying a plaintiff’s tort claims where, as here,
doing so furthers the policy objectives underlying the litigation privilege.
(Feldman v. 1100 Park Lane Assocs. (2008) 160 Cal.App.4th 1467,

1497−1498.)14



14     The litigation privilege bars claims seeking to impose tort liability for
damages, not claims seeking equitable relief to declare a prior judgment void.
(Weeden, supra, 70 Cal.App.5th at pp. 288‒289.) By delineating his claims for
abuse of process, fraud, defamation, etc., we understand Davis to allege tort
liability for damages. For example, he seeks money damages for fraud,
including $5 million in punitive damages, and asserts he lost “millions due
[to] him” through PMEX’s interference with his contractual relations.
Elsewhere in his complaint and briefs, however, Davis suggests he seeks to
set aside a void judgment on the basis of extrinsic fraud. To the extent he

                                       23
      Since the litigation privilege may reach the claims asserted in counts
4 through 9, the question then becomes whether the privilege covers the
conduct underlying those claims. That analysis is straightforward: Davis
challenges communications made during litigation of Davis II; the
communications were made by PMEX (or its counsel), a party to Davis II;
PMEX’s filings and statements in Davis II were designed to achieve dismissal
of the case; and those communications clearly bore some logical relation to its
defense. (See Silberg, supra, 50 Cal.3d at p. 212.) “The ‘[p]leadings and
process in a case are generally viewed as privileged communications.’ ”
(Rusheen v. Cohen (2006) 37 Cal.4th 1048, 1058.) That is so even if filings
and in-court statements are alleged to be perjurious. (Id. at pp. 1058, 1062
[filing allegedly perjured declaration of service of process covered by the
privilege]; Flatley v. Mauro (2006) 39 Cal.4th 299, 322 [“The litigation
privilege has been applied in ‘numerous cases’ involving ‘fraudulent
communication or perjured testimony.’ ”].)
      In short, the litigation privilege immunizes PMEX from the tort
liability pleaded in counts 4 through 9 of Davis’s complaint. (See, e.g.,
Finton, supra, 238 Cal.App.4th at p. 212.) For this additional reason, Davis
does not meet his prong-two burden of establishing the minimal merit of
these claims.
D.    Conclusion
      For the reasons discussed, we affirm the order granting PMEX’s anti-
SLAPP motion as to counts 4 through 9 of Davis’s complaint, resting on
alleged litigation misconduct by PMEX and its counsel in Davis II. We reach
a different result as to counts 1 through 3, concluding PMEX did not meet its

seeks equitable relief in counts 4 through 9, such claims are barred under res
judicata as discussed ante.

                                       24
moving burden to show those claims arose out of protected activity. Our
partial reversal requires us to also reverse the order granting attorney’s fees
to PMEX as the prevailing party on an anti-SLAPP motion. (§ 425.16, subd.
(c)(1).) On remand, the trial court must determine an appropriate award
attributable to prevailing on the anti-SLAPP motion as to causes 4 through 9,
including fees incurred in connection with this appeal. (See Contreras, supra,

5 Cal.App.5th at p. 421.)15




15     Although our ruling renders Davis the prevailing party on the anti-
SLAPP motion as to the employment-related claims asserted in counts 1
through 3 of his complaint, no reasonable argument can be made that Davis
is entitled to an award of prevailing party attorney’s fees and costs under
section 425.16, subdivision (c)(1). By moving to strike those three causes of
action with the rest, PMEX’s argument was neither frivolous nor solely
intended to cause unnecessary delay.

                                       25
                                   DISPOSITION
      The order granting PMEX’s anti-SLAPP motion is vacated. The
superior court is directed to enter a new order granting the motion as to the
litigation-misconduct claims asserted in counts 4 through 9 of Davis’s
complaint, but denying it as to the employment-related claims asserted in
counts 1 through 3 of his complaint and conducting further proceedings as
appropriate. On remand, the court is also directed to make an appropriate
award of attorney’s fees to PMEX under section 425.16, subdivision (c)(1) for
prevailing on its motion to strike as to counts 4 through 9 of the complaint,
including fees incurred in connection with defending the trial court’s order as
to those six counts on appeal.
      In the interest of justice, each party shall bear its own costs on appeal.




                                                                       DATO, J.

WE CONCUR:



HUFFMAN, Acting P. J.



AARON, J.




                                       26